Case 7:17-cr-00085-EKD-JCH Document 204 Filed 02/24/21 Page 1 of 6 Pageid#: 1286




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

   UNITED STATES OF AMERICA                        )
                                                   )     Criminal No. 7:17-cr-00085
      v.                                           )
                                                   )     By: Elizabeth K. Dillon
   SHANNON MABRY HOPKINS                           )         United States District Judge


                                   MEMORANDUM OPINION

           On October 26, 2020, the court issued an order denying defendant Shannon Mabry

  Hopkins’ motion for compassionate release. (Dkt. No. 176.) Before the court is Hopkins’

  renewed motion for compassionate release. (Dkt. Nos. 178, 184.) Hopkins’ motion is based, in

  part, on her being diagnosed with breast cancer after the court denied Hopkins’ initial

  compassionate release motion.

           The court ordered the Federal Public Defender (FPD) to file a supplement to Hopkins’

  motion (Dkt. No. 180), which was filed on January 29, 2021. (Dkt. No. 184.) The government

  filed a response on February 5 (Dkt. No. 189), and the FPD filed a reply on February 21, (Dkt.

  No. 192.) For the reasons stated below, the court will grant Hopkins’ motion.

                                         I. BACKGROUND

           Hopkins was indicted on December 21, 2017, and charged with conspiracy to distribute

  500 grams or more of methamphetamine, distribution of methamphetamine, and possession with

  the intent to distribute various quantities of methamphetamine, as well as possessing a firearm in

  relation to a drug trafficking crime. In 2018, Hopkins pled guilty to the lesser included offense

  of count one––conspiracy to distribute a measurable quantity of a mixture containing

  methamphetamine––and count four, possessing a firearm in furtherance of a drug trafficking

  crime in violation of 18 U.S.C. § 924(c). On July 24, 2018, the court sentenced Hopkins to thirty
Case 7:17-cr-00085-EKD-JCH Document 204 Filed 02/24/21 Page 2 of 6 Pageid#: 1287




  months on the conspiracy count and sixty months on the firearm possession count, to run

  consecutively. Hopkins is 44 years old, and her projected release date is May 27, 2024.

         Hopkins has sleep apnea, suffers from rheumatoid arthritis, and is considered obese.

  Hopkins takes methotrexate for her arthritis, which suppresses her immune system. In

  November 2020, Hopkins was diagnosed with breast cancer—now a category 4 mass in her left

  breast. (Dkt. Nos. 188-1, 188-2.)

         Until recently, Hopkins was being held at the Bureau of Prisons facility at Alderson,

  West Virginia. On January 21, 2021, the BOP transferred Hopkins to FMC Carswell in Fort

  Worth, Texas, the BOP’s medical facility for women. Hopkins argues that the COVID-19

  situation at FMC Carswell is significantly worse than most other BOP facilities. (Def.’s Supp.

  Mot. 4, Dkt. No. 184.) The BOP’s COVID-19 website page reports 15 active inmate cases and

  three active staff cases at FMC Carswell as of February 22, 2021. See Bureau of Prisons, Covid-

  19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (February 22, 2021).

         The court denied Hopkins’ first motion for compassionate release because even though,

  as the government conceded, her medical conditions (minus her later breast cancer diagnosis)

  subjected her to an increased risk from COVID-19, Hopkins did not show a particularized risk of

  contracting COVID-19 because there were no positive tests at FPC Alderson. (Dkt. No. 176 at

  4–5.) The court also noted that, even if she had shown such a risk, it would have denied the

  motion in light of the lengthy amount of time left on Hopkins’ sentence, the dangerousness of

  her offenses to the community, and her considerable criminal history. (Id. at 5–6.)

         Hopkins now requests a reduction in her sentence to time served with a condition of

  home confinement following her release. Hopkins has a plan to live with her mother in

  Roanoke.



                                                  2
Case 7:17-cr-00085-EKD-JCH Document 204 Filed 02/24/21 Page 3 of 6 Pageid#: 1288




                                            II. ANALYSIS

  A. Compassionate Release

         United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act and

  in pertinent part, provides that the court may not modify a term of imprisonment once it has been

  imposed except that:

                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                 or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau
                 of Prisons to bring a motion on the defendant’s behalf or the lapse
                 of 30 days from the receipt of such a request by the warden of the
                 defendant’s facility, whichever is earlier, may reduce the term of
                 imprisonment (and may impose a term of probation or supervised
                 release with or without conditions that does not exceed the unserved
                 portion of the original term of imprisonment), after considering the
                 factors set forth in section 3553(a) to the extent they are applicable,
                 if it finds that –

                 (i) extraordinary and compelling reasons warrant such a
                 reduction . . . .

  In addition to satisfying the above, the reduction must be “consistent with applicable policy

  statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing

  Commission’s policy statement on compassionate release is set forth in U.S. Sentencing

  Guidelines § 1B1.13. The Policy provides, in pertinent part, that under § 3582(c)(1)(A), the

  court may reduce a term of imprisonment “if, after considering the factors set forth in 18 U.S.C.

  § 3553(a),” the court determines that:

                 (1)(A) Extraordinary and compelling reasons warrant the reduction;
                 ...

                 (2) The defendant is not a danger to the safety of any other person
                 or to the community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.




                                                   3
Case 7:17-cr-00085-EKD-JCH Document 204 Filed 02/24/21 Page 4 of 6 Pageid#: 1289




  U.S.S.G. § 1B1.13. In the application notes, the Policy recognizes extraordinary and compelling

  reasons with regard to medical conditions (terminal illnesses or serious conditions that diminish

  self-care abilities), age with deterioration and significant time served, family circumstances, and

  other extraordinary and compelling reasons other than, or in combination with, the above

  reasons. U.S.S.G. § 1B1.13 n.1.

         A defendant seeking relief under § 3582(c)(1)(A) has “the burden of establishing that

  compassionate release is warranted.” United States v. Heromin, No. 8:11-CR-550-T-33SPF,

  2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). Compassionate release is “an extraordinary

  and rare event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

  Rehabilitation, standing alone, “shall not be considered an extraordinary and compelling reason”

  for a sentence modification. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13 n.3.

  B. Exhaustion

         As noted above, while the First Step Act changed § 3582(c)(1)(A) to allow a prisoner to

  bring a motion on his or her own behalf, the statute still includes an exhaustion requirement. The

  court has previously found that § 3582’s exhaustion requirement is not a jurisdictional bar but is

  a claims-processing rule that may be waived. See United States v. Brown, Criminal No. 7:19-cr-

  00036, 2020 WL 4506798, at *3 (W.D. Va. Aug. 5, 2020). Here, the government concedes that

  Hopkins has exhausted her administrative rights within the Bureau of Prisons. Therefore, the

  exhaustion requirement does not stand in the way of granting relief to Hopkins.

  C. Extraordinary and Compelling Reasons

         As before, Hopkins argues that she is at a heightened risk for serious illness from

  COVID-19 because of her health conditions, including her new breast cancer diagnosis.

  Hopkins also argues that her recent transfer of facilities has interfered with her cancer treatment.



                                                   4
Case 7:17-cr-00085-EKD-JCH Document 204 Filed 02/24/21 Page 5 of 6 Pageid#: 1290




  Hopkins was placed in quarantine for fourteen days upon her arrival at FMC Carswell, which

  ended on February 5, 2021. She contends that there has been “no provision” for her cancer

  treatment at the new facility. (Def.’s Supp. Mot. 4.) Thus, Hopkins asks to be released so she

  can live with her mother in the Roanoke area and receive treatment with the oncology team at

  Lewis Gale Hospital. 1

          The government disputes Hopkins’ argument that the BOP is not providing her with

  cancer treatment. 2 However, the government concedes, and the court agrees, that Hopkins’

  medical conditions, combined with the presence of active cases at FMC Carswell, constitute

  extraordinary and compelling circumstances.

  D. Section 3553(a) Factors

          Under § 3553(a), the court considers the nature and circumstances of the offense, the

  history and characteristics of the defendant, the need for the sentence imposed to reflect the

  seriousness of the offense, afford adequate deterrence, protect the public, and provide needed

  correctional treatment, and the need to avoid unwarranted sentence disparities among defendants

  with similar records who have been found guilty of similar conduct. See 18 U.S.C. § 3553(a).

          In its October 26, 2020, memorandum opinion and order, the court noted that Hopkins’

  sentence was not scheduled to expire until May of 2024; that her original sentence was imposed

  to reflect the dangerousness of her offenses to the community, which involved a large amount of

  methamphetamine, and the use of a firearm in connection to the drug crime; and that Hopkins

  has a considerable criminal history, including assault and battery, failure to appear, and contempt




         1
            Hopkins’ sister writes that she has arranged an appointment for Hopkins at Lewis Gale oncology for
  March 15, 2021, which has now been rescheduled for March 1, 2021.
          2
            In her reply brief, Hopkins states that as of February 21, 2021, no chemotherapy has been performed.
  The only procedure that has been implemented is the implantation of a medical port.

                                                          5
Case 7:17-cr-00085-EKD-JCH Document 204 Filed 02/24/21 Page 6 of 6 Pageid#: 1291




  of court. Thus, the court denied the motion “in order to protect the public, afford adequate

  deterrence, and reflect the seriousness of the offense.” (Dkt. No. 176 at 5–6.)

         It is now four months since the court denied Hopkins’ first motion. Circumstances have

  changed. At this point, Hopkins is facing a lengthy course of treatment for her cancer.

  Moreover, Hopkins requests that she be released to a period of home or hospital confinement, as

  appropriate, and United States Probation Officer Sara Morehead has investigated and approved a

  home plan for Ms. Hopkins. (Hopkins Reply 1, Dkt. No. 192.) The plan involves Hopkins

  living with her mother, Brenda Aldredge, in Roanoke, where no one else lives but Ms. Aldredge.

  There will be no firearms in the home, no illegal drugs, and Ms. Hopkins’ medication will be

  kept in a safe. Thus, the public will be protected from further crimes both by Hopkins’ medical

  condition, which will render her home or hospital bound for the foreseeable future. Hopkins’

  term of home detention will include restricting her to her mother’s residence, except for very

  limited reasons, and will include monitoring.

         Given these significantly changed circumstances, the passage of additional time, and with

  a modification of the conditions of supervised release to include home detention for a term of six

  months, the court finds that the § 3553(a) factors support Hopkins’ compassionate release and

  that Hopkins does not present a danger to the public, see 18 U.S.C. § 3142(g).

                                         III. CONCLUSION

         For the reasons stated above, Hopkins’ motion for compassionate release will be granted.

  The court will issue an appropriate order.

         Entered: February 24, 2021.

                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge


                                                     6
